UNITED STATES DISTRICT COURT
NORTHERN DIS'I`RICT OF MISSISSIPP
ABERDEEN DIVISION

ZORRI N RUSH
v. Civil No. 1:1

EYE CLINICS OF EUPORA

[

PLAINTIF F
9-cv-0000 l -GHD-RP

DEFENDANT

 

MEMORANDUM OPINION

 

This matter comes before the Court sua sponte in response to
entered on January 28, 2019. Doc. 8.

On December 10, 2018, Plaintiff Zorri Rush filed his complai,
porting to assert some sort of claim under the Americans with Dis

allegations against the defendant, in whole, are:

the show cause order

it in this matter, pur-

abilities Act.l Rush’s

Defendants [sic] in this case are charged with attempting ’oo deny ser-

vices to an individual with disabilities in violation of the
with Disabilities acts.. [sic]

Defendants provided medical services that included equi
equipment did not perform as suggested by the provider. In

Americans

:)ment. The
an attempt

to resolve the matter, the provider chose to become physically aggres-

sive and thus failed to offer any reasonable solution.

Compl., Doc. 1 at 1. In addition to his complaint, Rush filed a motion to proceed in forma

pauperis Mot., Doc. 2.
The United States Magistrate Judge assigned to this case reco
with both Rush’s complaint and motion to proceed in forma paupe

complaint contained so few factual allegations, it appeared not to sta

gnized several issues
ris. First, because the

te a claim for relief or

to assert facts supporting this Court’s jurisdiction Second, despite the fact that this was at

 

’ Rush filed this suit in the United States District Court for the Southern
Recognizing that venue was proper in this district, the court transferred the
2019.

District of Mississippi.
case here on January 2,

 

least the eighth case Rush had filed in a federal district court in Mississippi since September

2018, he had failed to include information necessary to determine his
failed to use the Court’s form motion, despite being previously adm
that end, the Magistrate Judge issued an order directing Rush to: (l
complaint should not be dismissed for failure to state a claim or 1
jurisdiction by providing additional facts; and (2) complete the Cou
application, which was attached to the order. The response to this or
ll, 2019. That date has passed and Rush has filed neither a response
peris application.

28 U.S.C. § 1915 provides that a court may waive failing fees f
afford them. 28 U.S.C. § 1915(a)(1). But the section also provides

pauper status and had

onished to do So.2 TO

) show cause why the
ack of subject matter
rt’s in forma pauperis

der was due February

nor his in forma pau-

or plaintiffs unable to

that “the court shall

dismiss the case at any time if the court determines that . . . the action or appeal (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such 1
(emphasis added).

The standard for judging whether an in forma pauperis complair
is the same as under Rule 12(b)(6). Hale v. King, 642 492, 487 (5th C

665

ard requires that a plaintiffs complaint contain sufficient factual m,

to state a claim to relief that is plausible on its face.”’ Phillips v. Cit

elief. Id. § 1915(¢)(2)

,t fails to state a claim
‘ir. 201 1). That stand-
itter, accepted as true,

y of Dallas, Tex., 781

F.3d 772, 775-76 (5th Cir. 2015) (quoting Ashcroj? v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009)).

 

2 The Court takes judicial notice of the docket entries in cause numbers 1:
l :lS-cv-00172-SA-RP; 1218-cv-00184-SA-RP; 1:18-cv-00195-DMB-RP;

18-cv-00171-GHD-RP;
l : 18-cv-00196-SA-RP;

l:lS-cv-ZOS-GHD-RP; and l:lS-cv-OOZlO-DMB-RP. Rush filed another case at the same time as

this one. l:l9-cv-0002-GHD~RP. Rush has since filed even more cases. Se

RP, l:l9-cv-00020-SA-RP, l:l9-cv-00026-GHD-RP, l:l9-cV-00032-SA-F

SA-RP.

2 l:l9-cv-00019-DMB-
lP, and l:l9-cv-00033-

 

Altematively, a claim is frivolous if “(l) the claim's realistic chance of ultimate suc-
cess is slight, or (2) the claim has no arguable basis in law and fact ” Wilson v. Lynaugh,
878 F.2d 846, 849 (5th Cir. 1989) “District courts have broad discretion in determining
whether a complaint is frivolous under § 1915(d)” Id.

Although the Court must afford a pro se complaint liberal construction, Macz'as v. Raul
A. (Unknown), Badge No. 153, 23 F.3d 94, 97 (5th Cir. 1994), it is clear that Rush’s com-
plaint here both fails to state a claim and is frivolous. What few vague factual assertions
Rush makes provide no arguable basis for a claim against defendants Indeed, because the
factual allegations of the complaint are so lacking, the Court is unable make out what
Rush’s claim against the defendant could possibly be, much less whether it has a chance
of success. Because his claim is frivolous, § l915(d) demands its dismissal Accordingly,
his claim is dismissed, and his motion to proceed in forma pauperis s denied as moot.

An order in accordance with this opinion shall issue.

. 11
This the j day of February, 2019.
j /</ 19 @AMQ»V..

SENIOR U.S. DI STRICT JUDGE

 

 

